 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKal-Equip Company and International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW). Case 7-CA-13918August 16, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on March 28, 1977, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), herein called the Union, and duly served onKal-Equip Company, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint and notice of hearing on April 8, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 25,1977, following a Board election in Case 7-RC-13790, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about March 22, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 18, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On April 28, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 6, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause entitled "Respondent'sResponse and Brief in Opposition to GeneralCounsel's Summary Judgment Motion."' Official notice is taken of the record in the representation proceeding,Case 7-RC-13790. as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecirosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26231 NLRB No. 73Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent contests thevalidity of the certification on the basis of itsobjections to the election in the underlying represen-tation case (7-RC-13790), and requests that theBoard reconsider its February 25, 1977, Decision andCertification of Representative2on the basis of itssubmission of December 21, 1976. The GeneralCounsel contends that Respondent is attempting torelitigate matters which were or could have beenconsidered and disposed of in the prior representa-tion proceeding and this it may not do. We agreewith the General Counsel.A review of the record, including that of theunderlying representation case, reveals that anelection was held on October 20, 1976, pursuant to aStipulation for Certification Upon Consent Election,in which the union prevailed by a vote of 185 to 163,with no void or challenged ballots. Respondent filedtimely objections, alleging in substance union elec-tioneering and misrepresentations, improper Boardagent conduct, and inadequate notice of election. OnOctober 27, 1976, after investigation, the RegionalDirector directed a hearing on the issues of substan-tial and material facts raised by the objections. Aftera hearing was held on December 10, 1976, theHearing Officer issued a Report and Recommenda-tions on Objections in which he found all theobjections to be without merit and recommendedthat they be overruled and that the appropriatecertification issue. Respondent filed with the Boardexceptions and brief in support, reiterating itsobjections, alleging that the Hearing Officer's reportfailed to consider the cumulative effect of theobjected-to incidents which were substantial andcould have materially affected the conduct or resultof the election, and requesting that the election be setaside and that a new one be held. On February 25,1977, the Board, upon the entire record of the case,issued a Decision and Certification of Representativeadopting the Hearing Officer's findings and recom-mendations and certifying the Union. It thus appearsthat Respondent is attempting to relitigate issues that(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folletrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the N LRA, as amended.2 Not reported in bound volumes of Board decisions.488 KAL-EQUIP COMPANYwere considered and determined by the underlyingrepresentation case and which do not warrantreconsideration of the Board's Decision and Certifi-cation of Representative.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a corporation duly organized underthe laws of the State of Michigan, at all timesmaterial herein, has maintained its principal officeand place of business at 411 Washington Street,Otsego, Michigan, the Main Plant, and maintainsanother facility at the same location called theAdvance Meter Plant. Respondent is, and has beenat all times material herein, engaged in the manufac-ture, sale, and distribution of automotive electronictesting devices and related products. During thepreceding year, a representative period, Respondent,in the course and conduct of its business operations,purchased and caused to be transported and deliv-ered to its Otsego, Michigan, plants goods andmaterials valued in excess of $50,000, which weretransported and delivered to said plants directly frompoints located outside the State of Michigan. Duringthe same period, Respondent, in the course andconduct of its business operations, manufactured,sold, and distributed at said plants products valuedin excess of $50,000, which were shipped from saidplants directly to points located outside the State ofMichigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times material3 See Piulsburgh Plate Glass Co v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its facilities located in Otsego,Michigan, including production technicians, tool-room employees, and truckdrivers; but excludingengineering technicians, office clerical employees,customer service clerks, shipping secretaries,production control clerks, Advance Meter depart-ment clericals, professional employees, guardsand supervisors as defined in the Act.2. The certificationOn October 20, 1976, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 25, 1977, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 3, 1977, and at alltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 22, 1977, and continuingat all times thereafter to date, the Respondent has489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since March 22, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Kal-Equip Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees employed by the Em-ployer at its facilities located in Otsego, Michigan,including production technicians, toolroom employ-ees, and truckdrivers; but excluding engineeringtechnicians, office clerical employees, customerservice clerks, shipping secretaries, production con-trol clerks, Advance Meter department clericals,professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since February 25, 1977, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about March 22, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Kal-Equip Company, Otsego, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,United Automobile, Aerospace and AgriculturalImplement Workers (UAW), as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:490 KAL-EQUIP COMPANYAll full-time and regular part-time productionand maintenance employees employed by theEmployer at its facilities located in Otsego,Michigan, including production technicians, tool-room employees, and truckdrivers; but excludingengineering technicians, office clerical employees,customer service clerks, shipping secretaries,production control clerks, Advance Meter depart-ment clericals, professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Otsego, Michigan, facilities copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers (UAW), asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time pro-duction and maintenance employees em-ployed by the Employer at its facilitieslocated in Otsego, Michigan, includingproduction technicians, toolroom employ-ees, and truckdrivers; but excluding engi-neering technicians, office clerical employ-ees, customer service clerks, shipping secre-taries, production control clerks, AdvanceMeter department clericals, professionalemployees, guards and supervisors as de-fined in the Act.KAL-EQUIP COMPANY491